DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “wherein when a force is exerted on the actuator in a first direction, the actuator pivots about the first pivot axis and exerts a force on the latch member in a second direction to pivot the latch member about the second pivot axis thereby moving the latch member from a latched position to a released position”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-3 and 6-7 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 8, the prior art of record does not anticipate or render obvious the limitations: “wherein when a force is exerted on the first end of the actuator in a first direction, the actuator pivots about the first pivot axis and exerts a force on the latch member in a second direction to pivot the latch member about the second pivot axis thereby moving the latch member from a latched position to a released position”, when combined with the rest of the limitations of claim 8.  Claim 8 is therefore allowable.
	Claims 9-12 and 14-15 include all the limitations of claim 8 and are therefore also allowable.

With regard to claim 16, the prior art of record does not anticipate or render obvious the limitations: “wherein when a force is exerted on the actuator in a first direction, the actuator pivots about a first pivot axis and exerts a force on the latch member in a second direction to pivot the latch member about a second pivot axis thereby moving the latch member from a latched position to a released position”, when combined with the rest of the limitations of claim 16.  Claim 16 is therefore allowable.
	Claims 17-20 include all the limitations of claim 16 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831